Citation Nr: 1024634	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of the 
right ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.  This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran presented testimony at a Travel Board Hearing chaired by 
the undersigned Veterans Law Judge in May 2010.  A transcript of the 
hearing is associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The most recent VA examination in connection with the Veteran's 
service-connected right ankle disability was conducted in April 2007.  
At that examination, he reported increased pain in the right ankle, 
aggravated by cold and wet weather, and worse when standing for 
prolonged periods.  He also reported that he was not taking any 
medication.  The examiner noted that an October 2006 X-ray of the 
right ankle revealed a right talar break and a normal talonavicular 
joint.  The Veteran has submitted evidence, which indicates that his 
condition has worsened since that time.  

In this regard, the Board notes that during his May 2010 hearing, the 
Veteran indicated that in cold weather, he experiences pain and 
stiffness; that he has an arthritic bone out of place, that his right 
ankle sometimes gives way, and that he sometimes experiences locking 
in the ankle.  He also testified that in his capacity as an employee 
for the United States Postal Service, he experiences pain in the 
right ankle because he is on his feet all day, and that he 
operates/drives a machine for moving mail and boxes called a jitney 
which requires him to press down on a pedal with his right ankle, 
causing him to experience pain and stiffness in the ankle.  The 
Veteran also indicated that he had been prescribed pain medication 
for his right ankle during VA outpatient treatment and that he self-
medicated the ankle with over-the counter pain medication such as 
Alleve.

The Board also notes that during his May 2010 hearing, the Veteran 
indicated that he had received treatment for his right ankle from a 
doctor in Duncanville, Texas.  These clinical records are not 
currently associated with the claims folder.  The procurement of 
potentially pertinent medical records referenced by the Veteran is 
required.  As it appears that there may be available private medical 
records that are not presently associated with the claims folder, a 
remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 
38 C.F.R. § 3.159(c) provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal department or 
agency.  38 C.F.R. § 3.159(e).

Given the Veteran's reports of increased symptomatology and the 
amount of time that has elapsed since his last examination, a new VA 
examination is warranted to determine the current severity of his 
right ankle disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2009).

The Board also notes that the claims file is negative for any medical 
records, either VA or private, dated since October 2006.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any 
records, VA or private, of treatment for the 
Veteran's right ankle disability since October 
2006, including any clinical records of 
treatment from the Veteran's private doctor in 
Duncanville, Texas.  The Veteran is advised 
that to obtain these records, it may be 
necessary for him to complete an authorization 
for their release.

2.  The Veteran should be scheduled for a VA 
examination to determine the current level of 
impairment due to the service connected right 
ankle disability.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The rationale for all opinions expressed 
should also be provided.

3.  The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.  The examination 
should be conducted in accordance with the C&P 
Clinicians' Guide.

4.  If the benefit sought on appeal is not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).


